Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION

Response to Amendment
The amendment filed on 10/27/2022 has been received and claims 1, 3-7 and 9-20 are pending.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Objections
Claims 1, 3-7, and 9-20 are objected to because of the following informalities: 
in line 10 of Claim 1, insert --, each of the plurality of linear germicidal light sources-- before “having”;
in line 12 of Claim 1, insert --plurality of-- before “linear”;
in line 13 of Claim 1, insert --plurality of-- before “linear”;
in line 16 of Claim 1, insert --plurality of-- before “linear”;
in line 17 of Claim 1, insert --plurality of-- before “linear”;
in line 18 of Claim 1, insert --plurality of-- before “linear”;
in line 2 of Claim 12, insert --plurality of-- before “linear”;
in line 4 of Claim 12, insert --plurality of-- before “linear”;
in line 1 of Claim 13, delete “at least” and insert --plurality of--;
in line 2 of Claim 13, 
delete “one elongate member” and insert --elongate members--,
delete “including” and insert --includes the plurality of lamp assemblies which provide--,
insert --plurality of-- before “linear”;
in line 4 of Claim 13, delete “and” and insert --where--;
in line 5 of Claim 13, insert --plurality of-- before “linear”;
in line 6 of Claim 13, insert --plurality of-- before “linear”;
in line 10 of Claim 16, insert --plurality of-- before “linear”;
in line 11 of Claim 16, insert --plurality of-- before “linear”;
in line 2 of Claim 17, insert --plurality of-- before “linear”;
in line 4 of Claim 17, insert --plurality of-- before “linear”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the at least one elongate member" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Specifically, there is no argument and no amendment in response to the 35 U.S.C. 112(b) rejection of claim 17, thus, the rejection is maintained in this action.
Applicant’s arguments, see pp. 8-11, filed 10/27/2022, with respect to 7, 13-15 and 18-20 have been fully considered and are persuasive.  The rejection of claims 7, 13-15 and 18-20 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799